May I join the representatives who have preceded 
me in this debate in offering to the President 
their congratulations on his unanimous election 
to the high office of President and to you, Sir, 
to that of Vice-President of the thirty-seventh 
session of the General Assembly. My delegation 
trusts that the President will guide this session 
with fairness and wisdom. I have noted with great 
interest the contents of his thoughtful statement 
at the opening of this session, and especially 
his cogent reference to:  the inclusion in the 
agenda of items on so-called crisis situations 
that produced nothing but sterile debate and 
diverted attention from the real crises 
threatening the world with an escalation of the 
conflict .
58.	The annual general debates at the General 
Assembly provide an occasion for surveying the 
state of the world, the working of the 
international system during the preceding year 
and for a public airing of the hopes and 
concerns, the expectations and anxieties of our 
nations. Such a survey will show that the 
prospects for a better life and for peace for 
the peoples of the world have hardly been 
advanced this past year, while new difficulties 
have been added to the old unresolved problems.
59.	Major international problems of an 
economic, social and military nature have also 
grown at a rapid rate, and the international 
system has not been able to cope with them. Many 
essential problems have not reached the United 
Nations agenda at all. With regard to others with 
which the United Nations did engage itself, its 
contribution has been far from encouraging. Thus, 
universal disappointment has been caused this 
year by the failure of the special session on 
disarmament and the stalemate in the North-South 
dialogue.
60.	The world scene is constantly threatened 
by simmering conflicts, some of which remain 
dormant for the time being while others are on 
the verge of eruption, their solutions eluding 
international statesmanship.
61.	In Afghanistan, the aggressive invasion, 
occupation and strife continue unabated. A 
permanent member of the Security Council 
continues to ignore numerous United Nations 
resolutions.
62.	In both the Horn of Africa and Western 
Sahara conflicts persist, and the seeds of future 
violence and bloodshed are being sown with no 
success achieved through international efforts to 
defuse those potential volcanoes.
63.	Kampuchea remains occupied by Vietnamese 
troops who have disregarded calls for a 
withdrawal by the United Nations, ASEAN and other 
bodies.
64.	Only recently we witnessed the violent 
eruption of the old conflict over the Falkland 
Islands (Malvinas). Although the United Nations 
has been involved for years in the question of 
the sovereignty over those islands, it was unable 
to prevent war or to stop it.
65.	In our region instability is endemic. It 
arises from a variety of causes, which must be 
recognized for what they are. In most countries 
great poverty exists alongside the immense wealth 
of some of the oil- producing States. Some 
Governments are alarmed at the rise of fanatical 
fundamentalist movements. Most countries are 
governed by regimes that retain absolute power in 
their hands, and any expression of criticism or 
opposition is ruthlessly suppressed. Talk of Arab 
solidarity and unity often conceals or is refuted 
by a reality of constant strife, tension and 
friction between neighbouring States.
66.	The Moody and senseless war between Iraq 
and Iran rages on. It has already exacted many 
thousands of casualties and consumed several 
scores of billions of dollars which could well 
have been utilized for development and social 
progress.
67.	Lebanon is beginning to emerge from a 
seven- year-old conflict in which the Lebanese 
were occupied and ravaged by their Syrian 
neighbors and their unwelcome guests, the 
terrorists of the PLO.
68.	I do not mention these conflicts and the 
chronic instability which produces them in a 
spirit of criticism or denigration. They are part 
of the reality with which everyone concerned with 
durable peace and security in the Middle East has 
to contend. No magic formula can change this 
situation or solve the problems that created it.
69.	Nevertheless, there are those who 
suggest, whether out of naivety, ignorance or ill 
intent, that a solution to the Arab-Israeli 
dispute would bring peace and stability 
throughout the Middle East region. The recent 
events in Lebanon alone demonstrate the fallacy 
of this suggestion. Some Arab Governments could 
not resist the temptation to utilize the services 
of terrorist organizations to settle their scores 
with other Governments. A small defenseless 
State, Lebanon, with a weak Government, became an 
ideal battleground for this purpose. This was 
compounded by Syria's designs on Lebanon's 
independence and integrity. The resultant 
explosion had little or no connection with the 
Arab-Israeli conflict. The same applies to the 
Iraq-Iran conflict, the tension between Jordan 
and Syria and the endless disputes between Libya 
and the rest of the Arab world.
70.	It is frequently claimed that the fault 
lies, not in the United Nations system, but in 
its Members, that the Organization merely 
reflects their failings. This is of course true, 
but it is equally true that a system which 
encourages contention rather than compromise, 
boycott rather than co-operation, confrontation 
rather than negotiation, hardly meets the needs 
of a world as diverse as ours in race, religion, 
culture and social and political practice.
71.	Particularly and unnecessarily disruptive 
is the undue politicization of the United Nations 
specialized agencies. Instead of devoting 
themselves to the social, humanitarian, 
scientific and technical tasks which they were 
set up to perform and which most of them perform 
well when allowed to do so, these agencies are 
only too frequently subverted and misused for 
partisan interests. Can it be doubted that this 
is one of the causes for the failure of the 
United Nations system to contribute effectively 
towards halting the crises and deterioration in 
the world economy?
72.	I feel that it is appropriate for me at 
this juncture to pay a tribute to the 
Secretary-General, who has provided us with much 
food for thought in his provocative and 
imaginative report on the work of the 
Organization. I represent a country which most 
certainly can be said to be reluctant  to resort 
to the Security Council or to use the machinery 
of the United Nations . The Secretary-General has 
cogently set out the reasons. I can assure him 
that the Government of Israel will support 
constructive and effective measures advancing the 
prospect of a world in whichóto use his 
languageóthe small and weak have reliable defense 
and shelter. At the same time, we shall warn 
against and oppose steps designed to exploit and 
abuse the Secretary-General thoughtful proposals 
as one more tool of political warfare.
73.	The principles, upon which the United 
Nations was founded, as well as the Charter, 
should have moved the Organization and its 
Membersóas far back as 30 years agoóto take a 
stand against the denial on the part of the Arab 
world of the right of a Member State, Israel, to 
exist in security. When the United Nations 
ignored this inalienable obligation, it did so at 
its peril, undermining its own credibility and 
moral power. Since then, the United Nations has 
lacked the courage to rise and condemn any act of 
aggression, threat, violence, blackmail and 
terror, both direct and indirect, towards Israel 
by the Arab States and their accomplices.
74.	The Assembly has even chosen to reject 
the Camp David accords and the Israel-Egyptian 
peace treaty and has ignored the completion 
earlier this year of Israel's withdrawal from 
Sinai. It has devoted much time to other, 
apparently more congenial, aspects of the 
Arab-Israeli conflict.
75.	Among the thousands of resolutions 
adopted by the General Assembly and the Security 
Council or any other United Nations body during 
the past 30 years, one will find hardly a single 
decision or resolution that explicitly condemns 
by name any Arab State or organization for 
attacks on Israel or Israelis. During these 30 
years, have Arabs never practiced military 
attacks, terrorist actions, hijacking airplanes, 
taking hostages, not to speak of the placing of 
embargoes and blockades and any similar hostile 
act which international law would even define as 
a casus belli the Arab States and their terror 
organizations always appear to be innocent and 
injured; offended but never offending.
76.	United Nations documentation is replete 
with anti-Israel resolutions, which have 
increased yearly in both number and length, 
overflowing with distorted suppositions, 
arbitrary statements and one-sided and 
destructive recommendations and decisions. Even 
the discussion of the establishment of a nuclear- 
weapon-free zone in the Middle East did not 
escape the bane of politicization and 
partisanship. The consensus attained on this 
issue in the Assembly in 1980 was wrecked last 
year. We hope that it can be restored, and we 
stand by our statements made here in the past. 
None of the many differences between the States 
of the Middle East should be permitted to stand 
in the way of a nuclear-weapon-free zone. This we 
owe to our children and their common future. The 
Government of Israel stands ready to begin 
negotiations to this end with all Middle Eastern 
States at once, anywhere and without 
pre-conditions.
77.	Double standards and distortion have 
spread from General Assembly and committee 
discussions to other United Nations bodies, 
including the Security Council, and from there to 
the directives given to the United Nations forces 
and instrumentalities in the Middle East. A 
notable case is the misuse of UNRWA. That Agency 
was charged with the rehabilitation of refugees 
but became a tool to preserve the refugee camps, 
in which idle people were subjected to 
incitement and coercion in the service of 
terrorist organizations.
78.	The specialized agencies, such as WHO, 
ILO and so on have also been exploited for the 
purpose of propaganda warfare against Israel, 
overstepping their areas of responsibility and 
competence. Last week at the General Conference 
of IAEA great damage was done to the integrity of 
that Agency and the whole United Nations system 
when the credentials of the delegation of Israel 
were rejected in a blatant exercise of political 
abuse and discrimination.
79.	The accumulated effect of these 
distortions and shortcomings could be clearly 
seen in Lebanon. There developed a threat to 
Israel, as well as to the welfare and 
independence of Lebanon, a base for international 
terror and a large heavily armed force which was 
being put into action in constantly escalating 
attacks on the villages and towns of northern 
Israel.
80.	Benefiting from the respectability and 
prestige bestowed by United Nations resolutions, 
the PLO entrenched itself in Lebanon and set up a 
pirate State within a State, forcing a regime of 
terror on the Palestinians and Lebanese. The 
PLO's terrorist bases, designed for attacks on 
Israel and to serve international terror, 
operated and grew unhindered within camps marked 
by UNRWA signs and enjoying welfare payments 
contributed for humanitarian purposes. Behind the 
backs of the United Nations peace-keeping forces 
in southern Lebanon the terrorists built a 
military infrastructure and huge arms stores, in 
preparation for a combined Arab assault against 
Israel from the north and the east.
81.	Had we allowed United Nations 
resolutions, as distinct from the Charter, to 
determine what might or might not be done in 
Arab-Israeli relations, our future would have 
been destruction. Those resolutions allowed Arab 
countries to pursue their belligerence against 
Israelómilitary, political, economic and so 
forthóand the PLO could continue its terror 
warfare against Israel, Israelis and Jews, 
without any restriction by the United Nations. 
The enemies of Israel felt that they could embark 
on a full-scale military attack whenever they 
judged the hour to be right, knowing full wel 
that the United Nations would not move a finger 
to stop them.
82.	It is sufficient to recall United Nations 
behavior in 1967, when discussion in the Security 
Council of the warlike steps Egypt had carried 
out in May and June 1967 was prevented. It is 
enough to be reminded of the apathy with which 
the United Nations reacted when Egypt and Syria 
broke the cease-fire and launched a co-ordinate 
surprise attack on Israel on Yom Kippur 1973.
83.	Even the information at our disposal 
before the Peace for Galilee operation in early 
June did not foresee all that we found in the 
terrorists' bases, headquarters, arms and 
ammunition reservoirs, operational documents and 
so forth. We received concrete proof of planned, 
large-scale aggression which was to have taken 
place in the near future.
84.	Lebanese and also Palestinians who for 
years suffered from PLO terror and feared to 
divulge what had happened to them are now free to 
unmask the true face of the PLO in action. They 
corroborate our gravest suspicions.
85.	The entire international community has 
the responsibility and should have the courage to 
stand up and formally ban PLO terrorism and expel 
its representatives from every self-respecting 
State and every international body. The United 
Nations and its agencies cannot begin the process 
of rehabilitation and revitalization as long as 
such organizations and their representatives are 
permitted to set foot in a civilized forum.
86.	Thirty-seven years ago, with the defeat 
of nazism, we all believed that the civilized 
world had learned the lesson of anti-Semitism 
that led to its most terrible 
expressionógenocide. Unfortunately, this monster 
is raising its ugly head once again. Often, 
attacks on Israel or Zionism in international 
forums serve as a transparent mask for 
anti-Semitism. The State of Israel, which is the 
fulfillment of the Jewish national movement, 
cannot and will not passively accept a resurgence 
of this evil ideology. We call on all self- 
respecting people and Governments to join in a 
renewed solemn undertaking to stamp out 
anti-Semitism, in all its forms and expressions, 
from human society.
87.	It is a stain on our civilization and on 
the Governments directly concerned that Jewish 
communities in the Soviet Union and in Syria 
remain deprived of their human rights, especially 
the basic right to leave and take up residence in 
countries of their choice. The State of Israel, 
national homeland of the Jewish people, cannot 
and will not rest until these rights are granted.
88.	Just four years ago the leaders of Egypt, 
Israel and the United States concluded an 
historic agreement at Camp David. Egypt assumed 
the role of pioneer among Arab States. The two 
neighbors accepted each other's right to exist 
behind secure and recognized borders. The 
negotiations were long and arduous. Israel's 
sacrifices and the risks it undertook in the 
implementation of the Camp David accords were 
heavy. A framework for general peace was 
pains-takingly devised. Egypt, Israel and the 
United States repeatedly countered criticism of 
the Camp David accords, emphasizing that these 
accords were the only agreed, and therefore the 
only viable, path to peace between Israel and its 
neighbors.
89.	Our approach is practical and realistic. 
We are ready to renew negotiations toward the 
establishment of the self-governing authority for 
the Arab inhabitants of Judea, Samaria and Gaza 
District, as provided for in the autonomy plan. 
The representatives who will be elected to the 
administrative council will be empowered to speak 
for the population and negotiate on the future 
status. There is a great deal of logic in the 
provisions specified in the Camp David agreement 
that the final status of these areas should not 
be negotiated at the present stage. We remain 
convinced that to focus now on what is beyond the 
horizon is a sure way of inviting failure.
90.	Israel would welcome additional partners 
to the process, as provided for in the Camp David 
accords. We firmly believe that agreement is 
achievable. There is no need to introduce new 
concepts and approaches which were discarded or 
not accepted at Camp David. We are not prepared, 
for instance, to reopen the debate on issues, 
such as the creation of a second Palestinian Arab 
State, which were rejected at Camp David in favor 
of more realistic and acceptable solutions.
91.	As for the refugee status in which many 
Palestinian Arabs have been kept over all the 
years since 1948, this is shameful testimony to 
the cynical exploitation of human suffering for 
political ends by Arab Governments. The number of 
Palestinian Arab refugees in 1948 was about 
350,000. There is no lack of land or financial 
resources in Arab lands, including Palestinian 
territory in Trans-Jordan, to provide them with 
homes and employment. Israel did as much and even 
more, with meager resources, for some 800,000 
Jews who left or fled from Arab and Moslem lands 
after 1948. The humanitarian aspect of this 
problem could have been solved several times over 
in the intervening years.
92.	In addition to creating a Palestine 
problem and using it as a weapon against Israel, 
Arab Governments instituted a boycott against 
Israel in almost every sphere of human endeavor 
and supported the terrorist organizations' 
attacks on Israel. Against this background of 
active and sustained belligerency, it is 
ludicrous to search for moderation in possible 
hints contained in Arab summit resolutions, 
including the recent one at Fez. Any change 
toward moderation must first be reflected in 
deeds and facts.
93.	The Arab leaders responsible for this 
campaign against Israel have inflicted much 
suffering on the Palestinian Arabs without 
bringing them any closer to a solution of their 
problems. History will record the fact that 
Israel did more for the Palestinian Arabs and 
their welfare than their Arab brethren.
94.	Israel remains faithful to its commitment 
under the Camp David accords. Israel has 
cautioned against attempts to reinterpret, 
renegotiate or bypass them. These accords are the 
only accepted blueprint for the implementation of 
Security Council resolutions 242 (1967) and 338 
(1973). Pressing Israel for more territorial 
withdrawals will not bring peace. Indeed, there 
is no peace without security, and further 
territorial amputations negate security. Those of 
Israel's neighbors who seek peace and coexistence 
will find Israel a willing partner. But those who 
think that they can weaken Israel while dangling 
the word  peace  as a bait are deluding 
themselves. The reward for peace is peace itself. 
There can be no greater recompense in such a 
vital and noble cause.
95.	The foul massacre of civilians in the 
camps at Beirut brought a wave of shock, outrage 
and revulsion in Israel. The perpetrators of this 
crime are well known. They were not Israeli. 
Nevertheless, there were manifestations of blind 
hatred and false accusations leveled at Israel 
from a number of quarters. Such actions are 
outrageous and deserve universal condemnation.
96.	AH those who proceed along this path must 
realize that by such action they are weakening 
the chances of peace and encouraging those 
elements in the Middle East whose interests are 
served by radicalization and violence. The Middle 
East is sorely in need of good counsel, 
moderation, much patience and a sincere desire 
for coexistence of diverse ideas, ideologies, 
faiths and communities. Israel, for its part, is 
ready to participate in and contribute to the 
creation of such a reality and atmosphere in the 
Middle East.
